Citation Nr: 0622836	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  98-20 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for an acquired psychiatric 
disorder to include schizophrenia. 


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The veteran had active military service from December 1971 to 
March 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  

The Board notes that the veteran's October 1999 statement 
submitted on a VA Form 9 included a request for a Board 
hearing in Washington D.C.  However, in April 2000, the 
veteran indicated his desire to withdraw that request.  As 
such, the Board hearing request is deemed withdrawn.  38 
C.F.R. § 20.704(e) (2005). 

The procedural history of this case is rather complex and 
requires some discussion.  Initially, the veteran's claim to 
reopen service connection for his psychiatric disorder was 
received in September 1998.  In a September 1998 rating 
decision, the RO reopened the claim and denied it on the 
merits.  The veteran responded with an October 1998 notice of 
disagreement.  The RO followed with a statement of the case 
(SOC) in October 1998.  The veteran then filed a timely VA 
Form 9 (substantive appeal) in December 1998.  Upon receipt 
of additional evidence, the RO followed with a supplemental 
statement of the case (SSOC) in September 1999.  

The appeal reached the Board, and the Board issued a decision 
on the merits in June 2000 denying the veteran's claim.  That 
decision was appealed to the United States Court of Appeals 
for Veterans Claims (Court).  The Court vacated the Board 
decision in a December 2001 Order and remanded the case to 
the Board for consideration of the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002).  
The VCAA did not exist at the time the Board adjudicated this 
claim.  

On October 30, 2002, the Board ordered further development in 
this case.  Thereafter, the file was sent to the Board's 
Evidence Development Unit (EDU), to undertake the requested 
development.  

In December 2003, the Board remanded the case for the RO to 
issue another SSOC based on receipt of additional evidence 
after development.  The RO issued further SSOCs in September 
2004, October 2004, and March 2006, again denying the 
veteran's claim on the merits in all instances.  
  
The case has now been returned to the Board and is again 
ready for appellate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Before addressing the merits of the acquired psychiatric 
disorder claim, the Board finds that additional development 
is required.

First, a remand is required for the RO to provide the veteran 
with proper VCAA notice of what constitutes new and material 
evidence to reopen his claim for service connection in this 
case.  

In this regard, the RO originally denied service connection 
for a nervous disorder in a December 1980 rating decision.  A 
Board decision of February 1983 affirmed that denial.  That 
Board decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1104.  The RO continued to deny 
service connection for a nervous condition to include 
schizophrenia and post-traumatic stress disorder (PTSD) in a 
January 1988 rating decision.  The Board's decision of 
September 1990 affirmed that denial.  That Board decision is 
final. Id. 

The Board observes that the claim presently on appeal is 
framed as entitlement for an acquired psychiatric disorder to 
include schizophrenia.  However, the Board finds that the 
prior adjudications finalized by the above Board decisions 
were of the same claim, however styled.  See Ashford v. 
Brown, 10 Vet. App. 120 (1997).  Thus, although the RO has 
adjudicated the issue of entitlement to service connection 
for an acquired psychiatric disorder to include 
schizophrenia, the Board must consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380, 1384 (Fed. Cir. 1996).  If the Board finds that 
no such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  See Barnett, supra.

Consequently, the veteran's claim to reopen service 
connection for an acquired psychiatric disorder was received 
in September 1998; as a result, the prior regulation for new 
and material evidence in effect for claims received before 
August 29, 2001 is applicable.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 
(1994) ("Justus does not require the Secretary to consider 
the patently incredible to be credible").

In a final September 1990 decision, the Board denied service 
connection for a nervous condition to include schizophrenia 
and PTSD because it found that there was no evidence of a 
psychosis until several years after the veteran's discharge 
in from service in March 1975, and no nexus between his 
current psychosis and service.  Upon review of the evidence 
of record since the final September 1990 Board decision, the 
Board finds no new and material evidence has been submitted 
showing a connection between any current psychiatric 
condition and the veteran's military service.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a) (as in effect prior to August 
29, 2001).

However, during the pendency of this appeal, on March 31, 
2006, the Court issued a decision in the appeal of Kent v. 
Nicholson, No. 04-181, which held, in pertinent part, that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) require 
the VA by way of a specific notice letter to (1) notify the 
claimant of the evidence and information necessary to reopen 
the claim, (i.e., describe what new and material evidence 
is); (2) notify the claimant of the evidence and information 
necessary to substantiate each element of the underlying 
service connection claim; and (3) notify the claimant of what 
specific evidence would be required to substantiate the 
element or elements needed for service connection that were 
found insufficient in the prior denial on the merits.  

In this regard, no VCAA notice letter of record was sent to 
the veteran that defines new and material evidence under the 
prior standard of Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998), which was in effect for claims filed before August 29, 
2001.  38 C.F.R. § 3.156(a) (2001).  

It is important to note that the decision in Kent was only 
recently issued by the Court.  Therefore, there was no basis 
for the VA to act in accordance with a Court decision that 
did not exist until March 2006.  Notwithstanding, in light of 
the prior action of the Court in this case, the Board finds 
it must again remand this case to the RO for development. 

Accordingly, the veteran must be advised by way of a VCAA 
notice letter of the previous standard for new and material 
evidence as set forth under 38 C.F.R. § 3.156(a) (2001) (the 
old standard of review).  This letter should also advise the 
veteran of the evidence and information necessary to 
substantiate each element of the underlying service 
connection claim, and must notify the veteran of what 
specific evidence would be required to substantiate the 
element or elements needed for service connection that were 
found insufficient in the prior final Board decision on the 
merits in September 1990.  

It is important for the RO to note that this claim was filed 
in September 1998; as a result, the prior regulation for new 
and material evidence in effect for claims received before 
August 29, 2001 is applicable.  

Second, in July 2002 the veteran's attorney filed a letter 
with the Board requesting a subpoena for personnel, 
employment, and disability records from Metropolitan Life 
dated from 1975 to 1979.  If obtained, the veteran asserts 
these records will demonstrate that he was placed on short 
term disability due to his schizophrenia within one year 
after discharge from service in 1975.  

Correspondence shows that Metropolitan Life would not release 
these records.  In addition, Metropolitan has not accepted 
the veteran's signed Medical Authorization, VA Form 21-4142.  
The veteran's attorney has requested a subpoena in order to 
release these records.  

In this regard, a subpoena can only be issued after the 
veteran or his attorney files a motion in accordance with the 
provisions of 38 C.F.R. § 20.711 (2005).  Furthermore, 
pursuant to 38 C.F.R. § 20.711(a), a subpoena can only be 
issued when "evidence cannot be obtained in any other 
reasonable way."  The RO noted in June 2004 that VA District 
Counsel indicated that subpoenas will not be issued for the 
release of records.  

It is very unclear from the record if Metropolitan Life has 
any pertinent records regarding the veteran from 1975 to 
1979.  In this regard, the RO should contact Metropolitan 
Life and clarify why the veteran's signed Medical 
Authorization, VA Form 21-4142, is not acceptable in 
garnering the release of these records.  The veteran and his 
attorney are asked to assist, if possible, in obtaining any 
relevant records from Metropolitan Life from 1975 to 1979.  
Simply stated, the RO and attorney should work together to 
obtain these records, assuming they exist. 

If Metropolitan Life has no records regarding the veteran 
from 1975 to 1979, a negative response should be requested by 
this organization. 

Accordingly, the case is REMANDED for the following action:

1.	The RO should send the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) that (1) notifies 
the veteran of the evidence and 
information necessary to reopen the 
claim, (i.e., describes what new and 
material evidence is under the prior 
standard in effect before August 29, 
2001  per the language of 38 C.F.R. 
§ 3.156(a) (2001)); (2) notify the 
veteran of the evidence and information 
necessary to substantiate each element 
of the underlying service connection 
claim; and (3) notify the veteran of 
what specific evidence would be 
required to substantiate the element or 
elements needed for service connection 
that were found insufficient in the 
prior denial on the merits (i.e., 
evidence of a psychiatric disorder in 
service, within one year of service, 
and a nexus between his current 
psychiatric condition and service).  
This notice is outlined by the Court in 
Kent  v. Nicholson, No. 04-181 (U.S. 
Vet. App. Mar. 31, 2006). 

2.	The RO should contact Metropolitan Life 
and clarify why the veteran's signed 
Medical Authorization, VA Form 21-4142, 
is not acceptable in order to acquire 
the release of any personnel and 
disability records.  If Metropolitan 
Life clarifies why these records are 
not available without a subpoena, a 
response to that effect is required and 
should be associated with the claims 
folder.  If no records regarding the 
veteran are available from Metropolitan 
Life for this limited period (1975 to 
1979), this organization is asked to so 
indicate.  The veteran and his attorney 
are asked to assist, if possible, in 
obtaining these records (or a negative 
response) from Metropolitan Life.

3.	After the receipt of any additional 
evidence, the RO should readjudicate the 
issue on appeal, considering any new 
evidence secured since the March 2006 
SSOC.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and his attorney with another 
SSOC and afford the applicable 
opportunity to respond.  This SSOC must 
discuss whether new and material 
evidence has been submitted to reopen 
the claim.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


